

117 HR 2477 IH: Urban Forests Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2477IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Ms. Malliotakis (for herself, Mr. Schrader, Mr. Westerman, Mr. Young, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide support for urban forests, and for other purposes.1.Short titleThis Act may be cited as the Urban Forests Act of 2021.2.Urban and community forestry assistance(a)Tree City USA Grant ProgramSection 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105) is amended—(1)by redesignating subsections (h) and (i) as subsections (j) and (k), respectively; and(2)by inserting after subsection (g) the following;(h)Tree City USA Grant Program(1)In generalThe Secretary shall establish a grant program to be known as the Tree City USA Grant Program to provide competitive grants to eligible entities to enhance and maintain urban forests.(2)Application(A)In generalTo be eligible to be awarded a grant under paragraph (1), an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a proposal to enhance and maintain urban forests.(B)Application assistanceA non-profit organization that partners with an eligible entity may submit an application under subparagraph (A) on behalf of such eligible entity.(3)PriorityIn awarding grants under paragraph (1), the Secretary shall give priority to eligible entities that submit proposals under paragraph (2)(A) that—(A)enhance, maintain, or improve access to urban forests in—(i)typically underserved areas; or(ii)areas with low tree or environmental equity;(B)further a statewide assessment or local government initiative to enhance and maintain urban forests;(C)include a plan to mitigate risks from insects, disease, and non-native invasive species; and(D)include a plan to monitor and maintain new and existing trees.(4)Technical assistanceThe Secretary may provide technical assistance to local governments to assist such local governments with—(A)becoming eligible entities; and(B)proposals under paragraph (2)(A).(5)Matching fundsAn eligible entity that receives a grant under this subsection shall contribute an amount of non-Federal funds (in cash or in kind) that is at least equal to the amount of the Federal funds received.(6)Premier tree cityNot later than 1 year after the date of the enactment of the Urban Forests Act of 2021, and annually through 2030 thereafter, the Secretary shall designate as a Premier Tree City one eligible entity awarded a grant under this subsection to recognize the superior efforts of such eligible entity in enhancing and maintaining urban forests. (7)Authorization of appropriationsIn addition to the amounts authorized under subsection (k), there are authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2030 to carry out this subsection. (8)Eligible entity definedIn this subsection, the term eligible entity means a local government that—(A)serves an urban and community area; and(B)a tree planting non-profit organization recognizes as having—(i)a tree board or department;(ii)a tree care ordinance;(iii)a community forestry program with an annual budget of at least $2 per capita; and(iv)an Arbor Day observance and proclamation..(b)Cooperative agreements for urban wood utilizationSection 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105), as amended by subsection (a), is further amended by inserting after subsection (h) the following:(i)Pilot project for cooperative agreements for urban wood utilization(1)Cooperative agreementsThe Secretary may enter into cooperative agreements with State and local governments, institutions of higher education, private or non-profit organizations, and other entities that support projects that create wood products from dead and fallen trees in urban and community areas.(2)PrioritizationThe Secretary shall prioritize entering into cooperative agreements that—(A)support local job creation;(B)are located in typically underserved areas or areas with low tree or environmental equity;(C)develop new uses for dead and fallen trees; and(D)improve urban forest health and resiliency. (3)Technical and financial assistanceThe Secretary may provide technical or financial assistance to entities that enter into a cooperative agreement under paragraph (1) to facilitate—(A)research on new uses for dead and fallen trees in urban and community areas; and(B)market expansion opportunities for products made from dead and fallen trees in urban and community areas.(4)ReportNot later than 1 year after the date of the enactment of the Urban Forests Act of 2021, the Secretary shall provide a report to the relevant committees on—(A)the implementation of this subsection; and(B)recommendations to encourage economic development and job creation by creating new markets for wood products made from urban timber sources.(5)DefinitionsIn this subsection—(A)Dead and fallen treesThe term dead and fallen trees means trees that—(i)are dying or have died;(ii)have partially or completely fallen over; or(iii)have been negatively impacted by insects, disease, or weather-related disturbances.(B)Relevant committeesThe term relevant committees means—(i)the Committees on Natural Resources and Agriculture of the House of Representatives; and(ii)the Committees on Energy and Natural Resources and Agriculture, Nutrition, and Forestry of the Senate..(c)Program of education and technical assistance clarification for carbon storageSection 9(d)(3) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(d)(3)) is amended—(1)in subparagraph (C), by striking and after the semicolon;(2)in subparagraph (D), by inserting and after the semicolon; and(3)by inserting at the end the following new subparagraph:(E)identifying opportunities to increase carbon storage through afforestation and scientific urban and community forestry management;.(d)National urban and community forestry advisory councilSection 9(g) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(g)) is amended—(1)in paragraph (2), by adding at the end the following new subparagraph:(F)MeetingsThe Council established under this subsection shall meet not less than twice annually.; and(2)by adding at the end the following new paragraph:(7)Renewal of council(A)In generalNot later than 30 days after the date of the enactment of the Urban Forests Act of 2021, the Secretary shall renew the Council.(B)TerminationThe Council shall not terminate except as provided by an Act of Congress..(e)Urban and community forestry action plan clarification for carbon storageSection 9(g)(3) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(g)(3)) is amended by adding at the end the following: (G)Recommendations for identifying opportunities to increase carbon storage through afforestation and scientific urban and community forestry management..(f)Authorization of appropriationsSubsection (k) of section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105), as redesignated by subsection (a), is amended—(1)by striking $30,000,000 and inserting $50,000,000; and(2)by striking fiscal years 1991 through 1995 and inserting fiscal years 2021 through 2025.3.Civilian Conservation Center urban forestry demonstration programSection 147(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(d)) is amended by adding at the end the following:(4)Urban forestry(A)EstablishmentNot later than 1 year after the date of the enactment of this paragraph, the Secretary of Agriculture and the Secretary of Labor shall jointly establish Civilian Conservation Centers in urban and community areas (as defined in subsection (j) of section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105)).(B)FocusIn addition to the training and skills required under paragraph (1), the Civilian Conservation Centers established pursuant to subparagraph (A) shall provide training on urban forestry issues, including urban forest conservation, management, maintenance, and monitoring..4.Forest inventory 5-year reportsSection 3(e)(3) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)(3)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C)—(A)by inserting , including forest carbon before over the previous; and(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (D)demonstrates the efforts taken by the Forest Service to—(i)conduct a strategic national forest inventory by measuring a statistically designed consistent historical series of field plots in combination with advanced technology to improve data, information, and estimates of precision; and(ii)use advanced geospatial technologies to improve the area and volume estimates described in clause (i), especially for sub-State regions and smaller areas. .5.Memorandum of understanding to coordinate urban forestry programsNot later than 120 days after the date of the enactment of this Act, the Secretary of Agriculture shall enter into a memorandum of understanding with the Secretaries of Health and Human Services, Housing and Urban Development, Interior, Labor, and Transportation and the Administrator of the Environmental Protection Agency to—(1)identify strategies to increase equitable access to urban forests through existing programs and authorities;(2)coordinate existing urban forestry programs;(3)conduct research on the benefits of urban forests for air quality, heat island mitigation, energy burden reduction, and enhanced shading for heat-resilient housing and active transit; and(4)conduct research on improving coordination between the agencies to address insects, disease, and non-native invasive species in urban and community areas.